Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined pursuant to the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of the Claims
Receipt of Applicants’ Response, filed 13 January 2022, is acknowledged.  Claims 1, 5, and 6 are amended therein.  New claims 16 – 18 are added.  Claims 7 – 15 were previously withdrawn as being directed to a non-elected invention.  New claims 17 and 18 are also withdrawn (see below) as being directed to a non-elected invention on the basis of the election of species filed 10 September 2021.  Accordingly, claims 1 – 6 and 16 are available for active consideration.

Election of Species 
In the Election filed 10 September 2021, Applicants responded to the Restriction/Election Requirement of 8 July 2020 by electing poly-double-stranded DNA from the genus identified as nucleic acid, and s. cerevisiae from the genus identified as yeast.  
In the Amendment filed 13 January 2022, Applicants added new claims 16 - 18.  Claim 17 recites a limitation directed to the nucleic acid being “an oligo-double-stranded DNA, an oligo- single-stranded DNA, a poly-single-stranded DNA, an oligo-single-stranded RNA and a poly- single-stranded RNA;” and claim 18 recites a limitation directed to the yeast being “Candida albicans, Rhodotorula rubra, or Torulopsis utilis.”
It is the Examiner’s position that the recited limitations in claims 17 and 18 are directed to non-elected species.  Accordingly, claims 17 and 18 are withdrawn from examination pursuant to 37 CFR § 1.142(b).  Consequently, claims 1 – 6 and 16 are available for substantive examination to the extent that poly-double-stranded DNA is the nucleic acid, and s. cerevisiae is the yeast.
The Examiner also notes that Applicants’ most recent claim set, filed 13 January 2022, uses the claim identifier, “Previously Withdrawn,” with each of claims 17 – 18.  The Examiner presumes that Applicants used this identifier on the basis that claims 17 and 18 were not previously examined when the Species Election was entered, although the claims would have been withdrawn if they had been previously examined.  However, use of such identifier does not comply with the requirements of 37 C.F.R § 1.21(c) in that “Previously Withdrawn” is not one of the claim identifiers set forth in the Rule.  The Examiner would suggest that the proper claim identifier for claim 17 and 18 would be “WITHDRAWN.”
REJECTIONS WITHDRAWN 
Rejections Pursuant to 35 U.S.C. § 112 
The rejection of claims 1 – 6 pursuant to 25 U.S.C. § 112(b) set forth in the Action of 12 October 2021 is hereby withdrawn in light of Applicants’ amendment of the claims.

REJECTIONS MAINTAINED 
Rejections Pursuant to 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. § 103 that forms the basis for all obviousness rejections set forth in this Office Action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. 	Determining the scope and contents of the prior art.
2. 	Ascertaining the differences between the prior art and the claims at issue.
3. 	Resolving the level of ordinary skill in the pertinent art.
4. 	Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors.  In considering patentability of the claims the Examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention absent any evidence to the contrary.  Applicants are advised of the obligation pursuant to 37 CFR § 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the Examiner to consider the applicability of 35 U.S.C. § 102(b)(2)(C) for any potential 35 U.S.C. § 102(a)(2) prior art against the later invention.
The rejection of claims 1, 2, 4, and 6 pursuant to 35 U.S.C. § 103, as being obvious over US 2021/0212955 A1 to Zheng, S. and C. Gong, claiming priority to 25 May 2018 (“Zheng ‘955”), in view of US 2012/0070376 A1 to Ostroff, G. and E. Soto, claiming priority to 14 August 2010 (“Ostroff ‘376”), is hereby maintained.  
The Invention As Claimed 
	Applicants claim an oral drug delivery system, comprising a biomimetic mineralized carrier having a surface with a positive charge, the carrier comprising a metal organic framework (MOF), and a biological macromolecule encapsulated in an internal space of the MOF, the system further comprising a yeast capsule composed of a β-glucan cell-wall shell, wherein the yeast capsule has a surface with a negative charge, and the biomimetic mineralized carrier is loaded into the yeast capsule by an electrostatic force, wherein a particle size of the biomimetic mineralized carrier ranges from 25 nm to 100 nm, wherein the biological macromolecule is a nucleic acid or a protein, and wherein/the yeast is Saccharomyces cerevisiae.
The Teachings of the Cited Art 
	Zheng ‘955 discloses metal-organic framework (MOF) nanoparticles encapsulating a therapeutic agent, the framework nanoparticle coated with an extracellular vesicle membrane (EVM) (see Abstract; see also ¶[0005]), wherein the EVM is derived from an extracellular vesicle (EV) derived from a cell (see ¶[0008], ¶[0013]), wherein the EVM’s may be from any type of cell (see ¶[0115]), wherein the EVM increases the half-life of the nanoparticles  (see ¶[0111]), wherein the coated frameworks are obtained by extracting the membrane from an extracellular vesicle (EV), forming a solution comprising a metal-organic framework nanoparticle and the membrane, and inducing self-assembly of the membrane on the metal-organic framework nanoparticle (see ¶[0011]), wherein the solution of framework and membrane comprises the metal-organic framework nanoparticles and the membranes at a membrane to nanoparticle ratio of about 10:1 to about 1:1 (see ¶[0012]), wherein the coated nanoparticles substantially lack constituents of the cell or EV from which the EVM is derived (see ¶[0116]), wherein the EVM’s retain surface receptors and membrane proteins of the EVM so that the EVM-coated MOF’s are capable of targeted delivery in vivo (see ¶[0181]), wherein the metal ions in the metal-organic framework comprise one or more of Zn, Cu, Ni, Al, Co, Fe, Mn, Cr, Cd, Mg, Ca, Zr, Gd, Eu, Tb (see ¶[0095]), wherein the MOF is MIL-53 or MIL-100 (see ¶¶[0099] – [0100]), wherein the MOF nanoparticles have an average diameter of about 5 nm to about 500 nm (see ¶[0101]), and wherein therapeutic agents in the MOF nanoparticles comprise nucleic acid molecules, such as DNA molecules or RNA molecules, and the nanoparticles can be used to introduce exogenous DNA into cells with a concomitant expression of the DNA in the cells (see ¶[0155]).  The reference does not expressly disclose MOF’s loaded within a capsule comprising a β-glucan cell-wall shell derived from a Saccharomyces cerevisiae yeast cell, wherein the biomimetic mineralized carrier is loaded into the yeast capsule by an electrostatic force.  The teachings of Ostroff ‘376 remedy those deficiencies.
	Ostroff ‘376 discloses yeast cell wall microparticles (YCWP’s) loaded with drug-containing nanoparticles for receptor-targeted nanoparticle delivery (see Abstract), wherein yeast-based particles, or yeast microcapsules, can serve as readily available, biocompatible, biodegradable drug delivery particles that are suitable for systemic drug delivery as well as oral, topical and inhalation mucosal drug delivery (see ¶[0007]), wherein the payloads incorporate within the yeast microcapsules comprise proteins, nucleic acids, antigens, small molecules, and the like (see ¶[0009]; see also ¶[0085]), wherein the payloads are bound in the capsules by electrostatic trapping means (see ¶[0026]), wherein yeast glucan particles (YGP’s) are porous, hollow microspheres that are prepared from Saccharomyces cerevisiae (Baker's yeast), with an average diameter of 2 – 4 µm, and are composed of β-1,3-D-Glucan and trace amounts of chitin (see ¶[0049]), wherein nanoparticles can be loaded either on the surface or inside the shell of the YGP (see ¶[0050), and wherein yeast glucan particles (YGP’s) are a purified hollow yeast cell “ghosts” containing rich β-glucan spheres prepared by extraction and purification of the alkali-insoluble glucan fraction from yeast cell walls by treating with an aqueous hydroxide solution without disrupting the yeast cell walls, which treatment results in digestion of the protein and intracellular portion of the cell, leaving the glucan wall component devoid of significant protein contamination, and having substantially the unaltered cell wall structure of β(1-6) and β(1-3) linked glucans (see ¶[0076]).
Application of the Cited Art to the Claims 
	It would have been prima facie obvious before the filing date of the claimed invention to prepare metal-organic framework (MOF) nanoparticles encapsulating a therapeutic agent, the framework nanoparticle coated with an extracellular vesicle membrane (EVM), wherein the EVM is prepared from an extracellular vesicle (EV) derived from a cell, wherein the EV’s may be from any type of cell, wherein the EVM increases the half-life of the nanoparticles  (see ¶[0111]), wherein the coated frameworks are obtained by extracting the membrane from an EV, forming a solution comprising a metal-organic framework nanoparticle and the membrane, and inducing self-assembly of the membrane on the metal-organic framework nanoparticle (see ¶[0011]), wherein the metal ions in the metal-organic framework comprise one or more of Zn, Cu, Ni, Al, Co, Fe, Mn, Cr, Cd, Mg, Ca, Zr, Gd, Eu, Tb, wherein the MOF is MIL-53 or MIL-100, wherein the MOF nanoparticles have an average diameter of about 5 nm to about 500 nm, wherein the therapeutic agents in the MOF nanoparticles comprise nucleic acid molecules, such as DNA molecules of RNA molecules, and the MOF nanoparticles can be used to introduce exogenous DNA into cells with a concomitant expression of the DNA in the cells, as taught by Zheng ‘955, wherein the EV’s used to encapsulate the MOF’s are yeast cell wall microparticles (YCWP’s) loaded with drug-containing nanoparticles wherein therapeutic agents are bound in the capsules by electrostatic trapping means, wherein yeast glucan particles (YGP’s) are composed of β-1,3-D-Glucan and trace amounts of chitin, as taught  by Ostroff ‘376.  One of skill in the art would be motivated to do so, with a reasonable expectation of success in so doing, by the express teachings of Ostroff ‘326 to the effect that yeast cell-wall capsules are readily available, easily prepared, biocompatible, and biodegradable drug delivery particles that are suitable for systemic drug delivery, and by the teachings of Zheng ‘955 to the effect that use of EV’s, as exemplified by yeast cell-wall particles, increases the half-life of MOF’s encapsulated therein.
In light of the forgoing discussion, the Examiner concludes that the subject matter defined by claims 1, 2, 4, and 6 would have been obvious within the meaning of 35 USC § 103.

Claim 5 is rejected pursuant to 35 U.S.C. § 103, as being obvious over Zheng ‘955, in view of Ostroff ‘376, as applied in the above rejection of claims 1, 2, 4, and 6, and further in view of US 2017/0166661 A1 to Liang, K., et al., claiming priority to 3 July 2014 (“Liang ‘661”).
The Invention As Claimed 
	The invention with respect to claim 1 is described above.  In addition, Applicants claim an oral drug delivery system comprising a biomimetic mineralized carrier comprising a metal organic framework (MOF), and a biological macromolecule encapsulated in an internal space of the MOF, wherein the biological macromolecule is a poly-double-stranded DNA.
The Teachings of the Cited Art 
	The teachings of Zheng ‘955 and Ostroff ‘376 are relied upon as set forth in the above rejection of claims 1, 2, 4 and 6.  The references do not expressly disclose that the biological macromolecule is a poly-double-stranded DNA.  The teachings of Liang ‘661 remedy that deficiency. 
Liang ‘661 discloses methods for producing Metal Organic Frameworks (MOF’s) having a framework that encapsulates a bio-molecule, wherein the bio-molecule promotes formation of the encapsulating framework (see Abstract), wherein, thanks to their unique porosity characteristics, MOF’s represent ideal porous matrices within which to encase a desired component to form host-guest MOF systems for application such as drug delivery (see ¶¶[0005] – [0006]; see also ¶[0028]), wherein the MOF’s are prepared by combining in a solution the bio-molecule and MOF precursors such that the bio-molecule promotes formation of the encapsulating framework (see ¶[0011]), wherein the bio-molecule per se causes, induces or triggers formation of the MOF framework upon combination with the MOF precursors in a solution, to result in the MOF framework growing around the bio-molecule to eventually encapsulate it (see ¶[0101]), wherein a diverse range of bio-molecules can be used, the bio-molecules being an amino acid, a peptide, a protein, or a nucleic acid (see ¶¶[0016] – [0017]; see also ¶¶[0026], [0082]), wherein the nucleic acid comprises double- or single-stranded oligonucelotides, or molecules comprising from about 9 to about 80 nucleic acids (see ¶¶[0165] – [0167]; see also FIG. 2), wherein encapsulation of a bio-molecule can retain the native conformation of the bio-molecule such that the encapsulated bio-molecules maintain their bioactivity (see ¶[0019]), wherein the MPF’s may be meso- or micro-porous (see ¶[0020]), wherein the MOF’s enable the encapsulation within a crystalline MOF of a bio-molecule,  such as a protein or a nucleic acid, that is considerably larger than the intrinsic cavities of the framework (see ¶[0022]), wherein suitable metal ions used in the structure of the MOF’s can be Cr3+, Cr6+, Fe3+, Fe2+, Al3+ (see ¶¶[0056], [0087]), wherein specific example of MIL’s include MIL-53 and MIL-100 (see ¶[0062]), wherein there is no particular limitation on the size of MOF, provided it encapsulates the bio-molecule, such that the MOF’s, in the form of particles have sizes where the largest dimension ranges from about 10 nm to about 500 µm (see ¶[0080]), wherein, as a result of the bio-molecule promoting formation of the framework, the MOF framework grows around the bio-molecule to eventually encapsulate it (see ¶[0101]), wherein uniform distribution of bio-molecules encapsulated within the MOF inherently provides for a larger amount of bio-molecules encapsulated within the MOF framework per unit volume compared to the amount of bio-molecules per unit volume that can be infiltrated into pre-formed MOF’s according to post-synthesis infiltration methods (see ¶[0117]), wherein, by encapsulating a bio-molecule in its native conformation, the MOF can advantageously preserve the bioactivity of the bio-molecule (see ¶[0120]), wherein the encapsulating framework improves the stability of the bio-molecule in a diversity of environmental conditions (see ¶[0127]), and wherein the method of encapsulating within a crystalline MOF a bio-molecule that is considerably larger than the intrinsic cavities of the framework provides for unique MOF’s, the likes of which are precluded by traditional post-synthesis infiltration methods (see ¶[0129]).
Application of the Cited Art to the Claims 
	It would have been prima facie obvious before the filing date of the claimed invention to prepare metal-organic framework (MOF) nanoparticles encapsulating DNA as a therapeutic agent, the framework nanoparticle encapsulated within a yeast cell-wall capsule, according to the teachings of Zhen ‘955 and Ostroff ‘326, as applied in the above rejection of claims 1, 2, 4, and 6, wherein the nucleic acid comprises double- or single-stranded oligonucelotides, or molecules comprising from about 9 to about 80 nucleic acids, or poly double-stranded DNA, as taught by Liang ‘661.  One of skill in the art would be motivated to do so, with a reasonable expectation of success in so doing, by the teachings of Zheng ‘955 to the effect that DNA molecules in the nanoparticles can be used to introduce exogenous DNA into cells with a concomitant expression of the DNA in the cells (see ¶[0155]).
In light of the forgoing discussion, the Examiner concludes that the subject matter defined by claim 5 would have been obvious within the meaning of 35 USC § 103.

REJECTIONS MAINTAINED AND MADE AGAIN 
The rejection of claims 3 and 16 pursuant to 35 U.S.C. § 103, as being obvious over Zheng ‘955, in view of Ostroff ‘376, as applied in the above rejection of claims 1, 2, 4 and 6, and further in view of Grall, R., et al., “In vitro biocompatibility of mesoporous metal (III; Fe, Al, Cr) trimesate MOF nanocarriers,” J. Mater. Chem. B. 3: 8279 – 8292 (2015) (“Grall (2015)”), is maintained and, in the case of newly added claim 16, newly applied.
The Invention As Claimed 
	The invention with respect to claim 1 is described above.  In addition, Applicants claim an oral drug delivery system comprising a biomimetic mineralized carrier comprising a metal organic framework (MOF), and a biological macromolecule encapsulated in an internal space of the MOF, wherein the MOF is MIL-100 (Fe, Al, Cr), or an aluminum metal organic framework.
The Teachings of the Cited Art 
The teachings of Zheng ‘955 and Ostroff ‘376 are relied upon as set forth in the above rejection of claims 1, 2, 4 and 6.  The references do not expressly disclose that the MOF is MIL-100 (Fe, Al, Cr), or an aluminum metal organic framework.  The teachings of Grall (2015) remedy these deficiencies. 
Grall (2015) discloses highly porous and versatile mesoporous metal (Fe, Al, Cr) trimesate metal–organic frameworks (MIL-100 (Fe, Al, Cr)) capable of enabling multi-drug delivery in the treatment of cancer (see Abstract), wherein MIL-100 (Fe, Al, Cr) nanoparticles (NP’s) did not induce in vitro cell toxicity, even at high doses in the p53 wild type cell lines (A549 and calu-3 (lung) and HepG2 (liver)) (see Abstract), wherein the recent emergence of nanometric porous MOF’s (nanoMOF’s) in the biomedical field has attracted great interest owing to their amphiphilic internal microenvironment, well adapted to the adsorption of diverse guests (drugs, biological gazes, nucleic acids, etc.) (see p. 8279, 1st col., 1st para.), wherein the high thermal (300° C) and chemical stability (organic solvents, water under reflux), together with the presence of unsaturated Lewis acid metal sites, or redox sites, make them candidates for a vast number of domains, including drug delivery, and wherein the MIL-100(Fe) has been revealed as one of the most promising drug nanocarriers due to its exceptional loading capacity of several therapeutic molecules, their controlled release and their advantageous imaging properties (see p. 8280, 1st col., 2nd para.), wherein the interaction/internalization between cells and MIL-100 (Fe, Al, Cr) NP’s was studied by flow cytometry in terms of modification of the cell granularity through the measurement of the side scatter parameter (SSC) (see p. 8286, 2nd col., last para.), wherein the impact of MIL-100 (Fe, Al, Cr) on the cell cycle was studied using ToPro3 (TP3) staining by flow cytometry using FlowJo software (see p. 8288, 2nd col., 4th para.), wherein MIL-100 (Al, Fe, Cr) NP’s do not alter the cell cycle of A549, Calu-3, HepG2 and Hep-3B cell lines after 2 and 24 h (see p. 8288, 2nd col., last para.), wherein, despite the initial significantly different particle size and z-potential of the NPs, physicochemical characterization in physiological media (DMEM and MEM) evidenced (i) a similar superficial charge and particle size, except for the smaller dimensions of MIL-100(Cr) NPs, a high colloidal stability from 24 to 48 h and important chemical stability, with very low degradation rates, except for the MIL-100 (Al) NPs exclusively in contact with the MEM medium (see p. 8290, 1st col., 2nd para.), wherein MIL-100 (Fe, Al, Cr) NP’s do not induce in vitro cell toxicity, even at high doses in the p53 wild type cell lines (A 549 and Calu-3 (lung) and HepG2 (liver)) (see p. 8290, 1st col., 3rd para.), wherein, for cancer drug delivery, because numerous tumors are mutated for p53, the MIL-100 (Fe) NP drug carriers could be more efficient for inducing cell death (as compared to drug alone) (id.).
Application of the Cited Art to the Claims 
	It would have been prima facie obvious before the filing date of the claimed invention to prepare metal-organic framework (MOF) nanoparticles encapsulating DNA as a therapeutic agent, the framework nanoparticle encapsulated within a yeast cell-wall capsule, according to the teachings of Zhen ‘955 and Ostroff ‘326, as applied in the above rejection of claims 1, 2, 4, and 6, wherein the MOF is MIL-100 (Fe, Al, Cr), as taught by Grall (2015).  One of skill in the art would be motivated to do so, with a reasonable expectation of success in so doing, by the express teachings of Grall (2015) to the effect that MIL-100 (Fe, Al, Cr) NP’s do not induce in vitro cell toxicity, even at high doses in the p53 wild type cell lines (A 549 and Calu-3 (lung) and HepG2 (liver)), and wherein, for cancer drug delivery, because numerous tumors are mutated for p53, the MIL-100 (Fe) NP drug carriers could be more efficient for inducing cell death (as compared to drug alone) (see p. 8290, 1st col., 3rd para.).
	With respect to newly added claim 16, which claim recites a limitation directed to metal organic framework being “an aluminum metal organic framework,” it is the Examiner’s position that the disclosures of Grail (2015), directed to metal organic frameworks containing aluminum (MIL-100 (Fe, Al, Cr) (see Abstract), read directly on claim 16, rendering it obvious.
In light of the forgoing discussion, the Examiner concludes that the subject matter defined by claims 3 and 16 would have been obvious within the meaning of 35 USC § 103.

Response to Applicants’ Arguments 
	The Examiner would first note that Applicants’ primarily base their arguments taken against the cited references individually, and not to what the cited references, taken as a whole, would teach or suggest to one of ordinary skill in the art.  In this regard, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
	Applicants point out the admitted deficiencies in the teachings of the primary reference, Zhang ‘955, namely that the reference does not disclose the use of a yeast capsule to enclose the loaded MOF.  However, the rejection as set forth above is based on a logic wherein this deficiency is remedied by the teachings of Ostroff ‘376 disclosing the use of yeast cell wall capsules for encapsulation and delivery of active ingredients, as motivated by the multiple advantages disclosed in the reference.
	Applicants also make the conclusory assertion that “none of the references, either alone or in combination thereof, teach or suggest an oral drug delivery system as recited in amended claim 1 of the present application.”  However, aside from extolling at length the positive properties of their invention, Applicants provide little or no rationale to support their conclusions as to patentability.
	Consequently, Applicants’ arguments are unpersuasive, and claims 1 – 6 and 16 stand rejected pursuant to 35 U.S.C. § 103.

NO CLAIM IS ALLOWED.  
Applicants’ amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § §706.07(a).  Applicants are reminded of the extension of time policy as set forth in 37 CFR § 1.136(a). 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

A shortened statutory period for reply to this Final Action is set to expire THREE MONTHS from the mailing date of this Action. In the event a first reply is filed within TWO MONTHS of the mailing date of this Final Action and the Advisory Action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the Advisory Action is mailed, and any extension fee pursuant to 37 § CFR 1.136(a)  will be calculated from the mailing date of the Advisory Action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this Final Action.
CONCLUSION
Any inquiry concerning this communication or any other communications from the Examiner should be directed to Daniel F. Coughlin whose telephone number is (571)270-3748.  The Examiner can normally be reached on M - F 8:30 a.m. - 5:00 p.m.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, David Blanchard, can be reached on (571)272-0827.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see <http://pair-direct.uspto.gov>.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
/DANIEL F COUGHLIN/
Examiner, Art Unit 1619

/DAVID J BLANCHARD/             Supervisory Patent Examiner, Art Unit 1619